 
 
I 
111th CONGRESS
2d Session
H. R. 6115 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Mr. Kissell (for himself, Mrs. Myrick, Mr. McIntyre, Mr. Jones, Mr. Price of North Carolina, Mr. Etheridge, Mr. Butterfield, Mr. Miller of North Carolina, and Mr. Shuler) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To require the Secretary of the Interior to convey the McKinney Lake National Fish Hatchery to the State of North Carolina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the McKinney Lake National Fish Hatchery Conveyance Act. 
2.Conveyance of Mckinney Lake National Fish Hatchery 
(a)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)StateThe term State means the State of North Carolina. 
(b)ConveyanceNot later than 180 days after the date of enactment of this Act, the Secretary shall convey to the State, without reimbursement, all right, title, and interest of the United States in and to the property described in subsection (c), for use by the North Carolina Wildlife Resources Commission as a component of the fish and wildlife management program of the State. 
(c)Description of propertyThe property referred to in subsection (b) is comprised of the property known as the McKinney Lake National Fish Hatchery, which— 
(1)is located at 220 McKinney Lake Road, Hoffman (between Southern Pines and Rockingham), in Richmond County, North Carolina; 
(2)is a warmwater facility consisting of approximately 422 acres; and 
(3)includes all improvements and related personal property under the jurisdiction of the Secretary that are located on the property (including buildings, structures, and equipment). 
(d)Use by State; reimbursement 
(1)UseThe property conveyed to the State under this section shall be used by the State for purposes relating to fishery and wildlife resources management. 
(2)Reversion 
(A)In generalIf the property conveyed to the State under this section is used for any purpose other than the purpose described in paragraph (1), all right, title, and interest in and to the property shall revert to the United States. 
(B)Condition of propertyIf the property described in subparagraph (A) reverts to the United States under this paragraph, the State shall ensure that the property is in substantially the same or better condition as the condition of the property as of the date of the conveyance of the property under this section. 
(C)ExceptionThis paragraph shall not apply with respect to use of the property under subsection (e). 
(e)Use by Secretary 
(1)In generalThe Secretary shall require, as a condition and term of the conveyance of property under this section, that the State shall, upon the request of the Secretary, allow the United States Fish and Wildlife Service to use the property in cooperation with the Commission for propagation of any critically important aquatic resources held in public trust to address specific restoration or recovery needs of such resource. 
(2)ReimbursementThe Secretary shall reimburse the Commission for any costs incurred by the Commission for use of the property under this subsection. 
(3)FundingThe authority of the Secretary to use the property under this subsection is subject to the availability of appropriations. 
 
